DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2021/0020846).

Regarding Claims 1, 4-5, 14, 16-17, Yoshizaki teaches an organic electroluminescence device includes an anode, a first organic layer, and a cathode in this order. The first organic layer contains a first compound, a second compound, and a third compound. The first compound is a compound represented by a formula (1) [reads on applicants’ Formula 2]. The second compound is a delayed fluorescent compound. The third compound is a compound represented by a formula (3) (abstract) [ reads on applicants’ Formula 1]. Formula (1) is represented by Formula 56 (page  40):


    PNG
    media_image1.png
    473
    400
    media_image1.png
    Greyscale

Formula 56 reads on applicants’ Formula 2 wherein X1 and A2 are F; X = C; R11, R13, R14, R15 = phenyl; R16 and R17 = H;
	Formula (3) can be represented by Formula 118 (page 75):

    PNG
    media_image2.png
    418
    410
    media_image2.png
    Greyscale

Formula 118 reads on applicant Formula 1 wherein R1 and R2 = H; n = 4 (per claim 1). Formula 118 is identical to applicants’ 1-9 (per claims 4 and 16). 
Formula 56 is identical to applicants’ 2-6 (per claims 5 and 17).
The above OLED is applied over a substrate (page 55):
organic EL device 1 includes a light-transmissive substrate 2, an anode 3, a cathode 4, and an organic layer 10 provided between the anode 3 and the cathode 4. The organic layer 10 includes a hole injecting layer 6, a hole transporting layer 7, the emitting layer 5 (the first organic layer), an electron transporting layer 8, and an electron injecting layer 9, which are sequentially laminated on the anode 3. The  components of the emitting layer reading on applicants’ Formulas 1 and 2 was detailed above (per claim 14).

Regarding Claims 6 and 18, Yoshizaki teaches the weight of the first compound [reads on applicants’ Formula 2] in the layer is 0.01 mass % to 10 mass %; the weight of the third compound  [reads on applicants’ Formula 1] is 10 mass % to 80 mass %. (paragraphs 365-369). The office notes this encompasses applicants’ applicants’ Formula 1 having a weight % greater than Formula 2 (per claims 6 and 18).

Allowable Subject Matter
Claims 2-3, 7-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
LUMO and band gap (per claims 2-3, 8-9, 15)
Second emitting layer (per claims 7, 10-13, 19)
Third emitting layer (per claim 20)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786